NO. 07-00-0461-CR


IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

FEBRUARY 26, 2002

______________________________


JOSE ZUNIGA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

NO. 98-2419; HONORABLE GENE DULANEY, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
ORDER ON APPELLANT'S SECOND AMENDED MOTION FOR BAIL
	By opinion dated November 19, 2001, this Court reversed appellant's conviction for
manslaughter and remanded the cause to the trial court for new trial, and the State's
motion for rehearing has been overruled.  Pending before this Court is appellant's second
amended motion for bail filed pursuant to article 44.04(h) of the Texas Code of Criminal
Procedure Annotated (Vernon Pamph. Supp. 2002), by which appellant requests that
reasonable bail be set.  	
	It appearing to the Court that the amended motion for bail is in proper form and in
compliance with article 44.04(h), and that appellant is entitled to the relief requested, the
Court sets the amount of the bail at $50,000.00, conditioned as the law  requires, provided
however, the sureties on the bail shall be approved by the presiding judge of the 106th
Judicial District Court of Lynn County.
		It is so ordered.
								Per Curiam
Do not publish.

ments of guilt
or other appealable orders.  See Tex. R. App. P. 25.2(a)(2).  We requested a response
showing why the appeal should not be dismissed for want of jurisdiction.
	The only response we have received is a "Motion for Docketing Statement" filed
August 2, 2004.  This document seeks to provide the information required by Rule of
Appellate Procedure 32.2.  Unlike the matters raised in our July 23, 2004 letter, the failure
to file a docketing statement does not affect our jurisdiction.  See Tex. R. App. P. 32.4. 
Steptoe's response fails to provide any basis on which we can find we have jurisdiction
over his appeal.  To be timely, a notice of appeal must be filed within 30 days after the day
sentence is imposed unless a timely motion for new trial is filed, in which case appeal must
be perfected within 90 days after the imposition of sentence.  Tex. R. App. P. 26.2(a). (1)  A
motion for new trial must be filed no later than 30 days after imposition of the sentence. 
Tex. R. App. P. 21.4.  In the absence of jurisdiction we can take no action other than to
dismiss the appeal.  Slaton, 981 S.W.2d at 210.  Lacking jurisdiction over the appeal, we
dismiss it.

							Per Curiam




Do not publish.

1. The same deadlines applied under former Rule 41(b)(1) applicable at the time of
appellant's conviction.